Title: Albert Gallatin to Thomas Jefferson, 1 April 1816
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Washington April 1st 1816
          
          I have much regretted that a detention in my journey to this place prevented my arriving at Baltimore till after your nephew’s departure. I had brought with me letters for Geneva which I have sent after him. Mr Erving takes duplicates, and I will send triplicates on my arrival at Paris; so that I hope that he will experience no disappointment on that account. I found the institutions and Professors as good at Geneva as when I had left it 35 years before.
          After what I had written to you, you could hardly have expected that I would have accepted the French mission. It was again offered to me in so friendly manner and from so friendly motives that I was induced to accept. Nor will I conceal that I did not feel yet old enough, or had I philosophy enough to go into retirement and abstract myself altogether from public affairs. I have no expectation however that in the present state of France I can be of any utility there, and hope that I will not make a long stay in that country. The late events must have dispersed a great number of your acquaintances there. If you have yet any correspondents to which you wish any letters to be safely transmitted, such as you will send by me will be delivered in their own hands. I presume that I will sail the latter end of this month from New York, for which place I will set off to morrow. In every country and at all times I never can cease to feel gratitude, respect and attachment for you. With every wish for your happiness I remain sincerely & respectfully
          
            Your’s
            Albert Gallatin
          
        